Citation Nr: 1706715	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of the left eye, claimed as a result of VA surgical procedures following the diagnosis of proliferative diabetic retinopathy in June 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a hearing before the undersigned in December 2015.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Left eye vision loss noted after surgical procedures provided by VA following the diagnosis of proliferative diabetic retinopathy in June 2009 is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment and was an event reasonably foreseeable prior to the provision of the treatment by VA.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1151 for an additional disability of the left eye have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, VA sent a letter to the Veteran in June 2010 that fulfilled the VCAA notice requirements.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA obtained an opinion regarding the Veteran's claim from an independent medical expert in April 2016.  The independent medical expert considered an accurate history of the claimed disability and provided a sufficient rationale to support his opinion; therefore, the Board finds the April 2016 opinion is adequate to make an informed decision on the Veteran's claim.

The Veteran's December 2015 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  During this hearing, the undersigned informed the Veteran that the Board would be obtaining an independent medical opinion regarding his claim, and he waived Agency of Original Jurisdiction (AOJ) consideration of this evidence.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


Analysis

Under certain circumstances, VA provides benefits for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151.  For a claimant to qualify for such benefits, the additional disability must not be the result of the claimant's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to benefits when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

To determine whether a claimant has additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the claimant's condition after such care, treatment, or examination is completed.  38 C.F.R. § 3.361(b).

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the claimant's additional disability or death.  Merely showing that a claimant received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the claimant's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the claimant's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.

The specific requirements of 38 U.S.C.A. § 1151 and its implementing regulations were addressed in a recent precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Specifically, the Federal Circuit incorporated those provisions into a three-element test, whereby 1) a claimant must incur an additional disability that was not the result of his or her own willful misconduct; 2) the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished by VA or in a VA facility; and 3) the proximate cause of the additional disability must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  Id. at 1377.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the Veteran seeks benefits under 38 U.S.C.A. § 1151 for additional disability of the left eye, claimed as a result of VA surgical procedures following a diagnosis of proliferative diabetic retinopathy in June 2009.  Specifically, the record reflects the Veteran underwent numerous surgical procedures at both VA and private facilities (VA contracted with the private facilities to provide care for the Veteran) after being diagnosed with proliferative diabetic retinopathy in June 2009.  These procedures included panretinal photocoagulation and vitrectomy surgery.  Although improvement was initially shown after some of the surgical procedures, the record establishes the Veteran's vision loss progressed to the extent that he was unable to perceive light in his left eye as of May 2010.  In June 2009, the Veteran was found to have "count-finger vision" in his left eye.  There is no indication this additional disability is the result of the Veteran's willful misconduct.  Thus, the additional disability requirement for the claim under 38 U.S.C.A. § 1151 has been established.

Yet, this does not end the analysis of the Veteran's claim.  The additional disability must be shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.  See Viegas, 705 F.3d at 1377.  Merely showing that a claimant received care and has an additional disability does not establish the causation element of an 1151 claim.  38 C.F.R. § 3.361(c)(1).

Here, an independent medical expert with the Kresge Eye Institute, A.T., M.D., who is also an associate professor of Ophthalmology at the Wayne State University School of Medicine, provided an opinion regarding the Veteran's claim in April 2016.  A.T., M.D., determined the further vision loss noted in the Veteran's case is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or an event not reasonably foreseeable.   A.T., M.D., explained the surgical procedures provided by VA subsequent to the proliferative diabetic retinopathy diagnosis in June 2009 were performed in line with standard treatment for the condition and were an effort to stabilize the progression of the condition.  A.T., M.D., further explained it is not uncommon for patient's that undergo this type of treatment to subsequently develop redetachments in complex cases like the Veteran's.  A.T., M.D., noted the Veteran has multiple cardiovascular risk factors that put him at a high risk for progression of his diabetic retinopathy and its complications despite treatment to stabilize the condition.  A.T., M.D., concluded the further vision loss noted in the Veteran's case was caused by end-stage retinal detachment or advanced glaucoma, both of which are complications of proliferative diabetic retinopathy, and is not the result of VA treatment to stabilize the condition.  There is no competent evidence that is contrary to the well-reasoned opinion provided by A.T., M.D.  Thus, the preponderance of evidence is against a finding that the Veteran's left eye vision loss is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The record also indicates the Veteran's further vision loss was an event reasonably foreseeable prior to the provision of the treatment by VA.  A.T., M.D., explained further vision loss is within the scope of the informed consent for the ocular procedures provided by VA.  Numerous informed consent documents signed by the Veteran from June 2009 to July 2010 indicate the Veteran was specifically advised further vision loss may occur despite the treatment VA provided to stabilize the progression of his diabetic retinopathy.  Thus, the preponderance of evidence is also against a finding that the Veteran's vision loss was the result of an event not reasonably foreseeable prior to the provision of treatment by VA.

In sum, the record establishes the vision loss shown after surgical procedures provided by VA subsequent to the diagnosis of proliferative diabetic retinopathy in June 2009 is due to the natural progression of the condition and is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing care to stabilize the condition.  The expert medical evidence of record indicates further vision loss was a reasonably foreseeable event prior to the provision of treatment by VA.  Informed consent documents show the Veteran was advised of this possibility prior to consenting to such treatment.  Thus, the second and third elements of a claim under 38 U.S.C.A. § 1151 have not been met, and the Veteran's claim must be denied.  See Viegas, 705 F.3d at 1377.


ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability of the left eye is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


